Citation Nr: 0624313	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  00-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service connected left knee instability.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service connected left knee arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from May to August 1977 and 
from May 1979 to March 1985 with additional service in the 
National Guard.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).

The issue of entitlement to a rating in excess of 10 percent 
for the service connected left knee arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on February 20, 1998, the 
veteran's left knee instability is manifested by slight, but 
no more, recurrent lateral ligament instability.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the service connected instability of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim of service connection for left knee 
disability on February 20, 1998.

By rating decision in November 1998, service connection was 
granted for arthritis of the left knee and a 10 percent 
evaluation was assigned under Diagnostic Codes (DC) 5010 and 
5258, effective from the February 20, 1998 date of claim; and 
service connection was granted for a left knee injury and a 
noncompensable evaluation was assigned under DC 5257, 
effective from the February 20, 1998 date of claim.

The veteran submitted a notice of disagreement with the 
ratings assigned for disability of the left knee in March 
1999 for which he has perfected an appeal to the Board.

On VA examination in September 1998, the medial and lateral 
collateral ligaments were stable.  The anterior and posterior 
cruciate ligaments were also stable and McMurray's test was 
negative.  X-rays revealed no bony injury or disease of the 
left knee.  The diagnosis was no bony problems of the left 
knee.

A September 1998 private medical report included complaints 
of a feeling of instability of the left knee.  

On VA examination in April 1999, no episodes of dislocation 
or subluxation of the left knee were reported.  On 
examination, the anterior and posterior cruciate ligaments 
and the medial and lateral collateral ligaments were all 
stable.  X-rays did not reveal bone or joint pathology.  The 
diagnosis was left knee arthritis.

On VA examination in June 2002, it was noted that the 
veteran's claims folder had been reviewed.  He complained of 
locking of the left knee when bending.  He was concerned 
about left knee instability.  It was noted that the veteran 
had resumed working; he was currently employed with a 
Christmas tree farm where he mainly drove a tractor.  On 
examination, the veteran was able to stand up independently.  
There was no evidence of anterior or posterior cruciate 
ligament or lateral or medial collateral ligament 
instability.  The diagnosis was minimal arthritis of the left 
knee but otherwise a normal left knee.

On VA examination in January 2005, it was noted that the 
veteran's claims folder had been reviewed.  He complained of 
instability when using stairs.  The veteran was currently 
employed in real estate.  On examination, there was lateral 
ligament laxity.  Anterior and posterior drawer movement was 
within normal limits.  

A review of the rating history of the left knee shows that 
service connection was granted by rating action in November 
1998.  A noncompensable evaluation was assigned for 
instability under Diagnostic Code (DC) 5257 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part. 4, effective from 
the 20 February 1998 date of claim.  By subsequent rating 
decision in February 2006, a 10 percent rating was assigned 
for instability of the left knee; effective from the 20 
February 1998 date of claim. 

The veteran alleges that his service-connected left knee 
instability warrants the assignment of a higher evaluation.

The claim for a higher rating for instability of the left 
knee arose following the assignment of an initial disability 
rating.  On an original claim, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for left knee instability, the Board will follow 
the mandates of the Fenderson case in adjudicating this 
claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The applicable DC's for the evaluation of the service-
connected left knee instability are as follows:

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

DC 5258 Cartilage, semilunar, dislocated, with frequent 
episodes  of "locking," pain, and effusion into the 
joint................................. 20

Under DC 5257, a 10 percent evaluation is properly assignable 
for slight instability of the knee joint.  During the 
pendency of this appeal, on VA examinations in September 
1998, April 1999, and June 2002 there was no evidence of 
recurrent subluxation or lateral instability.  The first 
manifestation of lateral instability was noted on VA 
examination in January 2005.  At no time during this appeal, 
has there been clinical evidence of recurrent subluxation.

The veteran's left knee instability has been rated as 10 
percent disabling under Diagnostic Code 5257.  Diagnostic 
Code 5257 provides for ratings of 10, 20, and 30 percent, 
respectively, for slight, moderate, and severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  The terms "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  The use of terminology such 
as "slight" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

The Board finds that the veteran's left knee instability does 
not more nearly approximate the higher 20 percent rating for 
moderate recurrent subluxation or lateral instability.  The 
findings on VA examination in January 2005 demonstrate, at 
most, the presence of slight instability.  For example, 
anterior and posterior drawer movements were within normal 
limits at the time of this examination.  VA x-rays have 
showed the presence of arthritis but no additional bony or 
joint disability of the left knee.  While the Board 
acknowledges the veteran's complaints, the medical evidence 
simply does not support a finding of recurrent subluxation or 
lateral instability of a moderate nature.  

Thus, the Board finds the medical record demonstrates that 
the veteran's left knee instability is no more than slight in 
degree.  There is also no evidence of dislocated semilunar 
cartilage causing frequent episodes of "locking," pain, and 
effusion into the joint as would be necessary for the 
assignment of a 20 percent evaluation under DC 5258.  
Consequently, the Board finds that a rating in excess of 10 
percent is not warranted.  Accordingly, the preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent for instability of the left knee.  In addition, 
as the veteran's left knee instability has not resulted in 
more than slight instability at any time during this appeal, 
consideration of this claim under Fenderson is not 
appropriate.

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (2005).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate as there is no evidence of an 
exceptional disability picture.  The current evidence of 
record does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or marked 
interference with employment.  

It is undisputed that the symptoms experienced by the veteran 
have had an adverse impact on his employment as he is no 
longer able to perform physically demanding types of 
employment.  It bears emphasis, however, that the rating 
schedule is intended to compensate for average impairments in 
earning capacity.  The degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1  

Moreover, the Board notes that the veteran has found 
substantially gainful employment in recent years.  In June 
2002, it was noted that the veteran was employed with a 
Christmas tree farm and in January 2005 he was working in the 
real estate business.  For the reasons noted above, the Board 
concludes that the impairment in employment resulting from 
the service connected instability of the left knee is 
adequately compensated by the schedular evaluation that has 
been assigned.  Accordingly, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in July 2001 prior to the transfer and certification of the 
appellant's case to the Board after the June 2004 Board 
remand and the context of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in March 2006.  The claimant, therefore, has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in July 2001 and June 2004 as well as 
the statement of the case and multiple subsequent 
supplemental statements of the case to include a final SSOC 
in March 2006, which notified the appellant of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As service connection 
for left knee instability has been granted, and it has been 
determined that a rating in excess of 10 percent is not 
warranted, any question as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's private and VA 
treatment records have been obtained.  This case was remanded 
in December 2002 to afford the veteran a Travel Board 
hearing; however, the veteran failed to report for a May 2004 
Travel Board hearing.  Pursuant to the April 2004 written 
notice to the veteran, his failure to appear has been 
construed as a withdrawal of the Travel Board request.  The 
Social Security Administration indicated in writing that 
records were not available for the veteran.  Accordingly, the 
Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with multiple VA rating examinations.  The Board finds that 
the evidence currently of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another VA examination.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the service connected left knee instability is denied.


REMAND

The veteran contends that the RO erred by failing to grant an 
initial rating in excess of 10 percent for the service 
connected left knee arthritis.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a review of the record shows that the January 2005 
VA examination is inadequate for rating purposes as the 
examiner did not address the presence or absence of all of 
the diagnostic criteria necessary to fully and fairly 
evaluate the veteran's claim.  In particular, the veteran has 
contended that he suffers from markedly increased disability 
of the left knee with use due to the service connected 
arthritis. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

The instant case was remanded in June 2004 to obtain DeLuca 
type clinical findings as the veteran has asserted that his 
service connected left knee arthritis increased in severity 
with activity due to pain, weakness and a lack of endurance.  
In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Accordingly, in view of the veteran's 
complaints and the absence of necessary clinical findings for 
the adjudication of this claim, the veteran should be 
afforded another VA examination which addresses the factors 
mandated in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
records.  In addition, the veteran 
should be requested to provide all 
relevant information regarding time lost 
from work and time spent hospitalized as 
a result of his service connected left 
knee arthritis.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician.  The claims folder must be 
made available to the physician for 
review prior to the examination.  The 
physician should provide complete 
clinical findings for the left knee to 
include complete range of motion studies.  
The physician should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the left knee and whether 
there is likely to be additional range of 
motion loss of the service-connected left 
knee due to any of the following:  (1) 
pain on use, including flare-ups;  (2) 
weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  Each of the 
above criteria must be addressed by the 
physician.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include the 
consideration of the provisions of 
38 C.F.R. § 3.321 and the veteran and 
his representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


